DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 09/20/2021.
Claims 9, and 11 have been canceled.
Claims 1-8, 10, and 12 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to claims 8, 9, and 11 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
Applicant’s filed a Terminal Disclaimer to overcome the Double Patenting rejection. Therefore, the rejection has been withdrawn.
Applicant’s amendments with respect to 35 USC 101 rejection have been fully considered, but are not persuasive. The newly amended additional element is still falls under within the category of insignificant extra-solution activity because it is mere data gathering. The additional limitation of “measuring overlay data…”, stated at this level of generality and under a broadest reasonable interpretation, refers to well-understood, routine, conventional activity in particular fields. With respect to the “measuring overlay data….”, Okita et al discloses measuring overlay data as follows: “The host computer 140 performs processing to collect, that is, analyze the EGA log measured by the exposure apparatus 200 or overlay measurement log data measured by the overlay measuring device by calculation parameters designated by the worker by a data display…” (See: par [0095]). (See: MPEP 2106.07(a)(III)). Considering the 
Terminal Disclaimer
The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,379,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).

As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A method for simulation of lithography overlay comprising: 
storing alignment parameters used to align a semiconductor wafer prior to a lithography step; 
storing process control parameters used during the lithography step on the semiconductor wafer; 
measuring overlay data of the semiconductor wafer using an overlay measurement device after the lithograph step;
determining overlay parameters from the overlay data;
storing the overlay parameters measured; 
subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; 
determining an alternative alignment/overlay model; 
calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and 
adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data.
The limitation of “determining overlay parameters from the overlay data” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).
The limitation of “subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, subtracting parameters is simply performing an arithmetic operation. 
The limitation of “determining an alternative alignment/overlay model” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations. 
 “calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation. 
The limitation of “adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, adding parameters is simply performing an arithmetic operation. 
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “storing….” and “measuring overlay data….”.
These additional limitations must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. These additional element of “storing..” may be considered generic computer function implemented with generic computer component that apply the abstract idea to a manner recited with a high level of generality. See MPEP 2106.05(h).
The newly amended additional element of “measuring overlay data…” is still falls under within the category of insignificant extra-solution activity because it is mere data gathering..

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “store….”, stated at this level of generality and under a broadest reasonable interpretation, refers to well-understood, routine, conventional activity in particular fields. See MPEP 2106.05(d)(II)- example iv) – storing and retrieving information in memory.
The newly amended additional element is still falls under within the category of insignificant extra-solution activity because it is mere data gathering. The additional limitation 

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising visualizing the simulated overlay data. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data. 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising supplying the alternative process control parameters to an exposure device. The limitation falls within the “mental process” such as performing by paper and pen. 



With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the overall parameters are measured between different layers using at least one of overlay marks, test structures, or defined distance between structures. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, further comprising an optimization step during calculation of the alternative alignment parameters and the alternative process control parameters. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.



For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Further, claim 8 recites an exposure device and an alignment measurement device. With respect to the “exposure device” and alignment measurement device, Habets et al [US Publication No. 2009/0248337] discloses “system 100 comprises exposure tool [par 0011], the wafer is aligned to the projection mask of the exposure tool by use of an alignment system in the exposure tool [par 0017, par [0019]. (See: MPEP 2106.07(a)(III)). For these reason, both these elements are well-understood, routine and conventional.

With respect to claim 9, Canceled.



With respect to claim 11, Canceled.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data. Further, claim 12 recites a visualization device. The visualization device can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See: MPEP 2106.05(h)). For this reason, this element is well-understood, routine and conventional.



Allowable Subject Matter
Claims 1-8, 10 and 12 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-12 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; determining an alternative alignment/overlay model; calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data” as recited in claim 1,
“a simulation processor for determining an alternative alignment/overlay model and calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters, wherein the simulation processor is further configured to subtract the stored alignment parameters and the stored process control parameters from the measured overlay data to obtain cleansed overlay data and subsequently to add the alternative alignment parameters and the alternative process control parameters to the cleansed overlay data to obtain simulated overlay measurement data” as recited in claim 7.

The closest prior art of record Habets et al (US Publication No. 2009/0248337) discloses par [0019] the calculated alignment correction model parameters, a series of corrections are calculated per exposure field; par [0023] receives raw measured overlay data from the overlay measurement tool and calculating overlay correction model parameter as well as metric, par [0026] the litho tool performs the alignment measurement, on so-called alignment marks, to find out where the wafer is located exactly; par [0028] calculate alternative overlay error values for the measurement position used for overlay measurement; par [0035] apply all combination of all different alternative alignment strategies...alignment residuals are shown after subtraction of the active alignment model parameters, the difference between the active and the alternative model parameters are calculated and applied to the overlay error values at the measured overlay positions, by subtracting the measured overlay error values and the predicted overlay error values, the predicted overlay vector can be calculated, par [0046] calculating alternative overlay error values based on the alignment model parameters, the alternative alignment model parameters and the overlay error values. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; determining an alternative alignment/overlay model; calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and adding the alternative alignment 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/08/2021